ACKNOWLEDGMENTS 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 10/1/19 wherein claims 2 and 68 were amended and claims 3-6, 19-22, 24-39, 41, 42, 44-53, 55-67, and 69-75 were canceled.
	Note(s):  Claims 1, 2, 7-18, 23, 40, 43, 54, and 68 are pending.

APPLICANT’S INVENTION
The instant invention is directed to molecular fluorescent resonance energy transfer (FRET) conjugates and methods thereof.  The conjugates comprise a linker peptide, a donor fluorophore moiety, and an acceptor fluorophore moiety.

APPLICANT’S ELECTION
Applicant’s election of Group I (claims 1, 2, 7-18, and 23) without traverse of in the reply filed on 4/18/22 is acknowledged.  The restriction requirement mailed  is still deemed proper and is made FINAL.
	Note(s):  Applicant elected the species wherein the peptide is SEQ ID No. 2:  Val-(D-Ala)-Pro-Ser-Gln-Gly which defines Xaa1, Xaa2, Xaa3, Xaa4, Xaa5, and Xaa6, respectively; the donor fluorophore is HyLite Fluor 488; and the acceptor fluorophore moiety is QXL 520.  Claims 1, 2, 7, 8, 14-17, and 23 read on the elected species.   Initially, Applicant’s elected species was searched and no prior art was found to reject the claims.  Thus, the search was expanded to the species of claims 11-13 wherein Val-(D-Ala)-Xaa3-Ser-Gln-Gly which defines Xaa1, Xaa2, Xaa3, Xaa4, Xaa5, and Xaa6, respectively; wherein Xaa3 is a halogenated proline, a fluorinated proline, and the proline derivatives listed in claim 13.  Still, no prior art was found which could be used to reject the claims.  Hence, the search was once again extended to the prior art cited below.  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 9, 10, 18, 40, 43, 54, and 68 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

IMPROPER MARKUSH REJECTION
Claim 7 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of linker peptides is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The linker peptide has the formula Xaa1-Xaa2-Xaa3-Xaa4-Xaa5-Xaa6 wherein Xaa1, Xaa4, Xaa5, and Xaa6 are independently any natural or non-natural amino acid residue or derivative; Xaa2 is any naturally occurring D-amino acid or amino acid analog; and Xaa3 is proline or any proline derivative.  The possible linker peptide sequences comprise a wide range of amino acids, natural, non-natural, analogs, and derivatives have a variety of atoms and rings optionally containing one or more heteroatom and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom) that may be linked in various orientations with halogens and hydroxyl groups, for example.  Thus, there is no common core consistent with the linker peptides since the claims embrace species from various different chemical classes and are structurally different.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used in determining fibroblast activation protein enzymatic activity, they may be used for diagnosing/treating a fibrosis associated disease/disorder, or that they may be used for imaging fibroblast activation protein expressing tissue, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one linker peptide to the other is a carbon-nitrogen bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-nitrogen bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of possible rings optionally containing one or more heteroatom connected directly or indirectly to the carbon-nitrogen bond does not allow the genus to have an art recognized classification.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, 11-13, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to sequences encompassed by the formula Xaa1-Xaa2-Xaa3-Xaa4-Xaa5-Xaa6, other than VGPSQG (SEQ ID NO: 1), VGGSQG (SEQ ID No: 2), VEPLQA (SEQ ID No: 3), and V-Xaa-PSQG (SEQ ID No: 4) (see the sequence listing submitted 10/2/19), which are used for determining/treating fibroblast activation proteins, diagnosing fibrosis associated diseases/disorders, or for imaging fibroblast activation proteins.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, and 11-13:  Independent claim 1 is ambiguous because it is unclear what linker peptide sequences Applicant is referring to that is a substrate of a fibroblast activation protein endopeptidase.  Since claims 2 and 11-13 depend upon independent claim 1 for clarity, the claim is also vague and indefinite.
	Claim 2:  The claim is ambiguous because it is unclear what particular linker peptide sequences Applicant is referring to that are not a substrate for at least one enzyme of human S9 peptidase, human S28 peptidase, dipeptidyl peptidase IV, DPP8, DPP9, and prolyl endopeptidase.
	Claims 7, 8, and 11-13:  Claim 7 is ambiguous because what Applicant is listing as SEQ ID No. 1 is not consistent with SEQ ID No: 1 submitted in the sequence listing filed 10/2/19.  Applicant is respectfully requested to be consistent in how sequences are identified in order that one will know which sequences are being referenced and claimed.  Since claims 8 and 11-13 depend upon claim 7 for clarity, those claims are also vague and indefinite.
	Claims 7, 8, and 11-13:  Claim 7 is ambiguous because it is unclear why one has a table listing P-values and Xaa-values as no reference is made to P-values throughout the claims.  In addition, according to MPEP 2173.05(s), a table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate  a table into the claim.  Review of claim 7 indicates that a table is not the only way to present the claimed invention.  For example, one could have ‘Xaa1-Xaa2-Xaa3-Xaa4-Xaa5-Xaa6’ and then identify the variables Xaa1, Xaa2, Xaa3, Xaa4, Xaa5, and Xaa6 with the definitions found in claim 7, lines 4-10.  Since claims 8 and 11-13 depend upon claim 7 for clarity, those claims are also vague and indefinite.
	Claims 7, 8, and 11-13:  The claim is ambiguous because it is unclear for variables Xaa1, Xaa2, Xaa3, Xaa4, Xaa5, and Xaa6 what specific amino acid(s) Applicant is referring to that is/are derivatives of natural or non-natural amino acids compatible with the instant invention; natural amino acid analogs compatible with the instant invention; and/or derivatives of proline that are compatible with the instant invention.  Since claims 8 and 11-13 depend upon claim 7 for clarity, those claims are also vague and indefinite.

CLARIFICATION OF THE RECORD IS NEEDED
During the course of examining the following application, the Examiner noticed some issues that need to be clear up to ensure that the record clearly sets forth the claimed invention.  The areas of concern are as follows:  (1) what is listed as SEQ ID Nos: 1 and 2 in claims 7 and 23, respectively are not consisted with what is listed on the sequence listing dated 10/2/19.  (2) The sequence listing submitted on 10/2/19 contains four sequences, VGPSQG (SEQ ID NO: 1), VGGSQG (SEQ ID No: 2), VEPLQA (SEQ ID No: 3), and V-Xaa-PSQG (SEQ ID No: 4).  Thus, the P3, P2, P1, Pl1, P2’ and P3’ as well as Xaa1, Xaa2, Xaa3, Xaa4, Xaa5, and Xaa6 appearing in claim 7 (and the claims that depend thereupon) is not of the same scope. 
	Applicant is respectfully requested to review the application and make the necessary changes for consistency in the presentation of which sequences are actually being represented and claimed by the designated sequence identification numbers.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244891.
	Waggoner et al disclose biosensor conjugates comprising an activatable acceptor fluorogen linked to a donor which transfers energy to the fluorogen (see entire document, especially, abstract).  The biosensors comprise a FRET (fluorescence resonance energy transfer) pair linked by a linker.  A first member of the FRET pair is an environment sensitive donor group and the second member is an activatable acceptor fluorogen (page 1, paragraph [00006]; pages 2-5, paragraph [0011] – [0012]).  Possible linkers include peptide sequences GGGGS (page 6, paragraph [0014]; page 13, paragraph [0069]).  Thus, both Applicant and Waggoner et al disclose a conjugate comprising a linker peptide, a donor fluorophore moiety, and acceptor fluorophore moiety.  Hence, the inventions disclose overlapping subject matter.


CLAIM OBJECTION
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

COMMENTS/NOTES
It is duly noted that Applicant’s elected species:  the peptide is SEQ ID No. 2:  Val-(D-Ala)-Pro-Ser-Gln-Gly which defines Xaa1, Xaa2, Xaa3, Xaa4, Xaa5, and Xaa6, respectively; the donor fluorophore is HyLite Fluor 488; and the acceptor fluorophore moiety is QXL 520 is free of the prior art of record.  In particular, the prior art neither anticipates nor renders obvious this particular species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 2, 2022